DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Figures 1-3 have solid shading which is not allowed in accordance with 35 CFR 1.84 (m). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because Figure 3 appears to be a photograph, which is not allowed in accordance with 35 CFR 1.84 (b) in addition to not being of sufficient quality so that all details in the photograph are reproducible in a printed patent. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, the phrase "generally" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patisteas (US Publication 2017/0224973 A1). Refer to figure below when “See Image 1” mentioned.Image 1:
    PNG
    media_image1.png
    392
    402
    media_image1.png
    Greyscale

Regarding claim 1, Patisteas discloses a medical port locator (110), comprising: 
a front side (Figs. 3 and 8A, Paragraph [0058], 116) including a receiving portion (120 in Fig. 8A) and an upper portion (160 in Fig. 8A), the receiving portion configured to engage at least a portion of a separate medical device (200, Fig. 3); and 
a rear side (Figs. 3 and 8B, Paragraph [0058], 118), the rear side configured to receive at least a portion of a hand (Paragraphs [0059] and [0077]); 
wherein the medical port locator has a first portion (See Image 1) configured to cover a portion of at least one finger of said hand (Paragraphs [0059] and [0077]) and a second portion (See Image 1) configured to cover a portion of at least another finger of said hand (Paragraphs [0059] and [0077]).  
Regarding claim 2, Patisteas discloses the medical port locator of claim 1, wherein the rear side includes a base portion (See Image 1).  
Regarding claim 3, Patisteas discloses the medical port locator of claim 1, wherein the rear side includes a base portion (See Image 1) and an angled portion (150).  
Regarding claim 4, Patisteas discloses the medical port locator of claim 3, wherein the base portion and the angled portion are each substantially planar (Fig. 8B).  
Regarding claim 5, Patisteas discloses the medical port locator of claim 3, wherein the angled portion is disposed at a non-zero angle with respect to the base portion (Fig. 8B).  
Regarding claim 6, Patisteas discloses the medical port locator of claim 1, wherein the rear side includes one or more supports (150).  
Regarding claim 7, Patisteas discloses the medical port locator of claim 3, wherein one or more supports (See Image 1) are provided between the base portion and the angled portion (See Image 1).  
Regarding claim 8, Patisteas discloses the medical port locator of claim 7, wherein the one or more supports are substantially perpendicular to the base portion (Fib. 8B).  
Regarding claim 9, Patisteas discloses the medical port locator of claim 3, wherein the angled portion is configured to direct a downward force toward the receiving portion (Paragraphs [0059] and [0077], Figs. 8A-8B).  
Regarding claim 10, Patisteas discloses the medical port locator of claim 1, wherein the first portion and the second portion have different shapes (See Image 1).  
Regarding claim 11, Patisteas discloses the medical port locator of claim 1, wherein one or the first portion and the second portion is larger than the other of the first portion and the second portion (See Image 1).  
Regarding claim 12, Patisteas discloses the medical port locator of claim 1, wherein one of the first portion and the second portion is configured to accommodate a thumb, and the other of the first portion and the second portion is configured to accommodate a different finger (Paragraphs [0059] and [0077]).  
Regarding claim 13, Patisteas discloses the medical port locator of claim 1, wherein a curved portion of the receiving portion is shaped to substantially conform to a portion of a hand between a thumb and an index finger (Figs. 8A-8B, Paragraph [0059]).  
Regarding claim 14, Patisteas discloses the medical port locator of claim 1, wherein the medical port locator has a generally semi-circular shape (Figs. 8A-8B).  
Regarding claim 18, Patisteas discloses the medical port locator of claim 1, wherein the receiving portion includes a recess (Interior of 120) configured to receive at least a portion of said separate medical device (Fig. 3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Patisteas (US Publication 2017/0224973 A1) in view of Prosl et al. (US Patent 4,569,675 A).
Regarding claim 15, Patisteas discloses the medical port locator of claim 1, but is silent regarding including an anchor member; wherein the anchor member is configured to at least partially limit movement of a conduit connected to said separate medical device.  
Prosl teaches an anchor member (18); wherein the anchor member is configured to at least partially limit movement of a conduit (16) connected to said separate medical device (12).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the medical port locator of Patisteas to incorporate the teachings of Prosl to incorporate an anchor member; wherein the anchor member is configured to at least partially limit movement of a conduit connected to said separate medical device in order to assure that the cannula is (Col 6, lines 19-25).38
Regarding claim 16, Patisteas in view of Prosl disclose the medical port locator of claim 15, wherein the anchor member includes a first portion (68) and a second portion (66); the first portion is substantially planar (Fig. 2); and the second portion is substantially curved and configured to receive at least a portion of said conduit (Figs. 1-3).  
Regarding claim 17, Patisteas in view of Prosl disclose the medical port locator of claim 16, however Patisteas is silent regarding wherein an outer surface of the first portion of the anchor member includes an adhesive material (B).  
Patisteas teaches wherein an outer surface of the first portion of the anchor member includes an adhesive material (B).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified an outer surface of the first portion of the anchor member of Prosl to incorporate the teachings of Prosl to incorporate an adhesive material in order to secure the tube/conduit and bracket/anchor member to the patient’s skin (Col 4, lines 37-39).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039. The examiner can normally be reached Monday-Friday 9:15-5:45 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/HONG-VAN N TRINH/Examiner, Art Unit 3783     

/BRANDY S LEE/Primary Examiner, Art Unit 3783